NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                            ALISSA M., Appellant,

                                        v.

           DEPARTMENT OF CHILD SAFETY, B.B., Appellees.

                             No. 1 CA-JV 18-0248
                               FILED 12-18-2018


           Appeal from the Superior Court in Maricopa County
                             No. JD33984
                 The Honorable Jo Lynn Gentry, Judge

                                  AFFIRMED


                                   COUNSEL

The Stavris Law Firm, PLLC, Scottsdale
By Alison Stavris
Counsel for Appellant

Arizona Attorney General’s Office, Tucson
By Autumn Spritzer
Counsel for Appellee
                          ALISSA M. v. DCS, B.B.
                           Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge James P. Beene delivered the decision of the Court, in
which Judge Michael J. Brown and Chief Judge Samuel A. Thumma joined.


B E E N E, Judge:

¶1           Alissa M. (“Mother”) appeals the superior court’s order
terminating her parental rights to her child, B.B. She argues that the court
erred by ordering termination on grounds of prolonged substance abuse
and six months’ time-in-care as well as by finding that termination of her
parental rights is in B.B.’s best interests. For the following reasons, we
affirm.

                FACTS AND PROCEDURAL HISTORY

¶2           The Department of Child Safety (“DCS”) first became
involved with Mother in March 2017 when B.B. was born exposed to
marijuana. Later, DCS learned Mother used methamphetamines and other
substances while pregnant with B.B. and during previous and subsequent
pregnancies.

¶3            The superior court adjudicated B.B. dependent in June 2017.1
In November 2017, DCS filed a motion to terminate Mother’s parental
rights to B.B. based on Arizona Revised Statutes (“A.R.S.”) sections 8-
533(B)(3) (prolonged substance abuse) and 8-533(B)(8)(b) (out-of-home care
for six months or longer). In June 2018, after a two-day evidentiary hearing,
the superior court terminated Mother’s parental rights on both grounds.
Mother timely appealed. We have jurisdiction pursuant to A.R.S. §§ 8-
235(A), 12-120.21(A)(1), and -2101(A)(1).

                              DISCUSSION

¶4           Mother challenges the existence of sufficient evidence
supporting the statutory grounds for termination found by the superior
court and contends she has remedied the circumstances that caused B.B.’s
out-of-home placement. The superior court “is in the best position to weigh
the evidence, observe the parties, judge the credibility of witnesses, and

1      The superior court terminated the rights of Father, Brad R.B., to B.B.
in June 2018, and he is not a party to this appeal.


                                     2
                           ALISSA M. v. DCS, B.B.
                            Decision of the Court

resolve disputed facts.” Jordan C. v. Ariz. Dep’t of Econ. Sec., 223 Ariz. 86, 93,
¶ 18 (App. 2009) (quotation omitted). Unless no reasonable evidence
supports the superior court’s factual findings, we accept those findings and
will affirm the termination order unless it is clearly erroneous. Bobby G. v.
Ariz. Dep’t of Econ. Sec., 219 Ariz. 506, 508, ¶ 1 (App. 2008) (citations
omitted).

I.     Termination Under A.R.S. § 8-533(B)(8)(b) Has Been Proven by
       Clear and Convincing Evidence.

¶5            Under § 8-533(B), a parent’s rights may be terminated upon
findings that: (1) the child is three years of age or younger; (2) the child has
been in an out-of-home placement for six months or longer; (3) “the parent
has substantially neglected or willfully refused to remedy the
circumstances that cause the child to be in an out-of-home placement”; and
(4) the agency has made “a diligent effort to provide appropriate
reunification services.” A.R.S. § 8-533(B).

¶6            On appeal, Mother does not dispute that B.B. is three years of
age or younger, has been in an out-of-home placement for six months or
longer, or that DCS made diligent efforts to provide reunification services.
Rather, Mother argues the superior court erred by finding that the third
element had been proven. More specifically, she argues DCS failed to prove
she has been unable to remedy the circumstances that caused the out-of-
home placement and asserts she is capable of exercising proper and
effective parental care and control in the near future.

¶7            The circumstances that brought B.B. into out-of-home care
relate to Mother’s substance abuse and her inability to demonstrate
sobriety. While Mother admits “at the inception of the case[,] she did not
participate as she should have,” Mother asserts that “at the time of
adjudication . . . Mother was engaged in a multitude of services,” and
further asserts “the State has failed to present sufficient evidence [she] has
substantially neglected or willfully refused to remedy the circumstances
that caused [the] child to be in an out of home placement.”

¶8           The record, however, contains sufficient evidence for the
superior court’s finding that Mother substantially neglected or willfully
refused to remedy the circumstances that caused B.B. to be in an out-of-
home placement. Specifically, Mother “has had [an] extensive history of
substance abuse . . . and not treating it.” By her own report, Mother began
using marijuana at age 14, cocaine and crack at age 16, and heroin at age 25,
and Mother used methamphetamine and heroin daily while pregnant with



                                        3
                           ALISSA M. v. DCS, B.B.
                            Decision of the Court

B.B. B.B. is the fifth of Mother’s children; Mother’s parental rights to her
four other children were terminated and they have been adopted by their
maternal grandmother. Three of Mother’s other children have been born
with substances in their systems. As of the termination hearing, Mother
was pregnant with her sixth child and again tested positive for
methamphetamine during that pregnancy.

¶9            With respect to substance abuse treatment in the current case,
Mother attended her initial intake and “participated in a few sessions,” but
her referral was closed due to missed appointments. Furthermore, while
Mother’s weekly urinalyses were initially negative, she later began to test
positive for methamphetamine, and then she completely stopped testing in
July 2017. Although Mother occasionally displayed appropriate parenting
skills when present at visits with B.B., she also exhibited symptoms of
methamphetamine use during both meetings with her case worker and
during visits with B.B., resulting in her failure to progress to unsupervised
visitation. Moreover, Mother failed to complete a psychological evaluation,
the completion of which would have allowed Mother access to additional
services. While Mother eventually completed a second intake in January
2018, and participated in other services, she admitted her continued
participation in treatment is contingent on her plans to relocate to Florida.

¶10           The evidence presented at the termination hearing was
sufficient to support the termination under A.R.S. § 8-533(B)(8)(b).
Mother’s failure to diligently participate in services or to establish sobriety
demonstrate that she substantially neglected or willfully refused to remedy
the circumstances that caused B.B.’s out-of-home placement. While Mother
made some efforts to comply with the services offered, those efforts were,
as described by the superior court, “too little, too late.” See Maricopa Cty.
Juv. Action No. JS-501568, 177 Ariz. 571, 577 (App. 1994).

¶11          Because the superior court did not abuse its discretion in
terminating Mother’s parental rights under A.R.S. § 8-533(B)(8)(b), we need
not consider whether the court’s findings justified termination on the other
ground alleged. See Michael J. v. Ariz. Dep’t of Econ. Sec., 196 Ariz. 246, 251,
¶ 27 (2000).

II.    Termination of Mother’s Parental Rights is in B.B.’s Best Interests.

¶12            Mother also challenges the superior court’s finding that
termination of her parental rights was in B.B.’s best interests. Termination
is in the best interests of a child “if either: (1) the child will benefit from
severance; or (2) the child will be harmed if severance is denied.” Alma S.



                                       4
                           ALISSA M. v. DCS, B.B.
                            Decision of the Court

v. Dep’t of Child Safety, 245 Ariz. 146, 150, ¶ 13 (2018). “At the best-interests
stage of the analysis, we can presume that the interests of the parent and
child diverge because the court has already found the existence of one of
the statutory grounds for termination by clear and convincing evidence.”
Id. at ¶ 12 (quotation omitted).

¶13            Here, the superior court found that termination would benefit
B.B. and was in his best interests “because he is very young,” “a suitable
adoptable home for a healthy baby will likely be located immediately,” and
B.B.’s “maternal aunt in Florida is [also] willing to adopt him” and facilitate
sibling visitation. The court further stated, “[p]lacement with his maternal
aunt would provide [B.B.] the safety, security and permanence he
deserves.” Additionally, the superior court found that continuing the
parent-child relationship would likely be detrimental to B.B. due to
Mother’s “struggle to complete the services that will assist [her] in
overcoming the barriers to [her] parenting and in the meantime, [B.B.] lives
in uncertainty. A child of his age needs a permanent stable placement
where he can bond and have safety and security.” These findings are
supported by the record, supra ¶¶ 8-9, and sufficient to affirm the superior
court’s best interests determination.

                                CONCLUSION

¶14            The superior court’s order terminating Mother’s parental
rights to B.B. is affirmed.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                          5